DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20190004638 A1, hereafter Lee).

	Regarding claim 1, Lee teaches a touch sensor comprising: 

	sensing electrodes (150) formed on the substrate layer (Fig. 1, [0050]); and 
	5a black matrix formed on the same layer as the sensing electrodes or on a lower portion of the sensing electrodes (Fig. 4, [0109]-[0111], [0117], where the black matrix may be disposed between encapsulation layer 140 and the touch electrodes 150).

	Regarding claim 2, Lee teaches the touch sensor according to claim 1, wherein some of the sensing electrodes are formed so as to at least partially cover the black matrix ([0117], where the sensing electrodes are over the black matrix).

	Regarding claim 3, Lee teaches the touch sensor according to claim 1, wherein the sensing electrodes are formed on the same layer as the black matrix with being spaced apart from the black matrix (Fig. 4, [0117], where the touch electrodes TE and the black matrix form beneath are both formed on the encapsulation layer).

	Regarding claim 5, Lee teaches the touch sensor according to claim 1, wherein the sensing electrodes include a transparent conductive oxide ([0006], where transparent electrodes use indium tin oxide).

	Regarding claim 6, Lee teaches the touch sensor according to claim 1, wherein the sensing electrodes are formed in a multilayer structure of a transparent conductive oxide layer and a metal layer ([0058], where the touch electrodes are a multilayer structure including metal).

	Regarding claim 7, Lee teaches the touch sensor according to claim 1, further comprising bridge electrodes configured to electrically connect some sensing electrodes adjacent to each other among the 25sensing electrodes (Fig. 4, [0100]-[0102], where there are bridge electrodes BE connecting second touch electrodes).

	Regarding claim 8, Lee teaches the touch sensor according to claim 7, wherein the sensing electrodes comprise: 
	first sensing electrodes which form a sensing channel row (Figs. 2 and 4, [0100], where first touch electrodes TE1 and second touch electrodes TE2 are formed over the substrate 110); and 
	second sensing electrodes which form a sensing channel column (Figs. 2 and 4, [0100], where first touch electrodes TE1 and second touch electrodes TE2 are formed over the substrate 110); 
	wherein the bridge electrodes electrically connect the second sensing electrodes 5adjacent to each other in a column direction (Fig. 4, [0100]-[0102], where there are bridge electrodes BE connecting second touch electrodes).

	Regarding claim 9, Lee teaches the touch sensor according to claim 8, further comprising an insulation layer which is formed on the substrate layer to cover the black matrix and the sensing electrodes, and includes contact holes to which surfaces of the second sensing electrodes are partially exposed, 10wherein the bridge electrodes are formed on the insulation layer to fill the contact holes (Fig. 4, [0066], [0100], where there 

	Regarding claim 10, Lee teaches the touch sensor according to claim 9, further comprising a passivation layer which is formed on the insulation layer to cover the bridge electrodes (Fig. 4, [0107], where the encapsulation layer 140 covers the bridge electrodes BE exposed under the insulation layer 151).

	Regarding claim 11, Lee teaches the touch sensor according to claim 1, further comprising a separation protective layer formed on an upper surface of the substrate layer (Fig. 1, [0052], where the second substrate 170 acts as a cover window).

	Regarding claim 14, Lee teaches an image display device comprising: 25a display panel; and the touch sensor according to claim 1, the touch sensor laminated on the display panel (Fig. 1, [0041]-[0043], where the display apparatus with integrated touch screen is laminated together).

	Regarding claim 15, Lee teaches a method of manufacturing a touch sensor, the method comprising: 
	forming a black matrix on a substrate layer or a separation protective layer (Fig. 4, [0109]-[0111], [0117], where the black matrix may be disposed between encapsulation layer 140 and the touch electrodes 150); 

	forming an insulation layer (151) on the substrate layer or the separation protective layer to cover the black matrix, the first sensing electrodes, and the second sensing electrodes (Fig. 4, [0100], where there is an insulation layer 151); 
	forming bridge electrodes which connect the second sensing electrodes adjacent to each other on the insulation layer (Fig. 4, [0100]-[0102], where there are bridge electrodes BE connecting second touch electrodes); and 
	10forming a passivation layer (140) on the insulation layer to cover the bridge electrodes (Fig. 4, [0107], where the encapsulation layer 140 covers the bridge electrodes BE exposed under the insulation layer 151).

	Regarding claim 17, Lee teaches the method of manufacturing a touch sensor according to claim 15, wherein some of the first sensing electrodes and the second sensing electrodes are formed so as to at least partially cover the black matrix (Fig. 4, [0109]-[0111], [0117], where the black matrix may be disposed between encapsulation layer 140 and the touch electrodes 150).

	Regarding claim 18, Lee teaches the method of manufacturing a touch sensor according to claim 15, wherein the first sensing electrodes and the second sensing electrodes are formed on the same layer as the black matrix with being spaced apart .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190004638 A1, hereafter Lee) in view of Long et al. (US 20170269424 A1, hereafter Long).

	Regarding claim 4, Lee would show the touch sensor according to claim 1. But, Lee does not explicitly teach the touch sensor wherein the black matrix is formed by 15curing a black matrix material at 180°C to 240°C. However, this was well known in the art as evidenced by Long ([0077]-[0078], where a black matrix is formed in a range from 160°C to 230°C). Both Lee and Long teach display device incorporating a black matrix. Lee is silent with respect to the specific manufacturing temperature of the black matrix used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the black matrix using the method taught by Long to ensure proper display performance (Long [0083]).

	Regarding claim 16, Lee would show the method of manufacturing a touch sensor according to claim 15. But, Lee does not explicitly teach the method wherein the step of forming the black matrix comprises forming the black matrix by curing a black matrix material at 180°C to 240°C. However, this was well known in the art as evidenced by Long ([0077]-[0078], where a black matrix is formed in a range from 160°C to 230°C). Both Lee and Long teach display device incorporating a black matrix. Lee is silent with respect to the specific manufacturing temperature of the black matrix used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the black matrix using the method taught by Long to ensure proper display performance (Long [0083]).

	Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190004638 A1, hereafter Lee) in view of Bok et al. (US 20210191552 A1, hereafter Bok).

	Regarding claim 12, Lee would show the touch sensor according to claim 1. But, Lee does not explicitly teach the touch sensor further comprising a device hole which penetrates the black matrix. However, this was well known in the art as evidenced by Bok (Fig. 9C, [0264], [0277], where there is a device hole 183OP exposing the component area CA, the hole penetrating black matrix 183). Lee is silent with respect to a device hole penetrating the black matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

	Regarding claim 13, the combination of Lee and Bok would show the touch sensor according to claim 12. Bok in the combination further teaches the touch sensor wherein the device hole penetrates a central portion of the black matrix, but leaving a peripheral portion of the black matrix (Fig. 9C, [0264], [0277], where there is a device hole 183OP exposing the component area CA, the hole penetrating black matrix 183 and being surrounded by peripheral portions of black matrix 183).

	Regarding claim 19, Lee would show the method of manufacturing a touch sensor according to claim 15. But, Lee does not explicitly teach the method further comprising forming a device hole which penetrates the black matrix. However, this was well known in the art as evidenced by Bok (Fig. 9C, [0264], [0277], where there is a device hole 183OP exposing the component area CA, the hole penetrating black matrix 183). Lee is silent with respect to a device hole penetrating the black matrix. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hole in the black matrix when including a component situated beneath the display layers as taught by Bok, especially to ensure the component receives sufficient light transmittance (Bok [0193]).

Regarding claim 20, the combination of Lee and Bok would show the method of manufacturing a touch sensor according to claim 19. Bok in the combination further teaches the method wherein the device hole penetrates a central portion of the black matrix, but leaving a peripheral portion of the black matrix (Fig. 9C, [0264], [0277], where there is a device hole 183OP exposing the component area CA, the hole penetrating black matrix 183 and being surrounded by peripheral portions of black matrix 183).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692